Remark
	This Office action has been issued in response to amendments filed on 03/05/2021.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. P. Tyler Johnson on November 23, 2021  .
The application has been amended claims as follows:
Remark
	This Office action has been issued in response to amendments filed on 06/26/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lauren C. Schleh on June 9, 2020 .
The application has been amended claims as follows:
1.  (Currently Amended)  An information processing device comprising:

store a detected wearing position of [[a]] each vibrating device of a plurality of vibrating devices including a vibrator, 
generate corrected vibration data obtained by correcting a strength of vibration data for each vibrating device based on detected wearing position of the vibrating device, and
generate a vibration signal from the corrected vibration data.

2.  (Original)  The information processing device according to claim 1,
wherein the corrected vibration data is generated to increase the strength of the vibration data.

3.  (Original)  The information processing device according to claim 1,
wherein the corrected vibration data is generated to correct a frequency of the vibration data for vibrating the vibrator in accordance with the stored wearing position.

4.  (Original)  The information processing device according to claim 1,
wherein the information processing device comprises a jacket-type wearable terminal.

5.  (Original)  The information processing device according to claim 1,
wherein timing of haptic data generation related to the vibration data is controlled based on visual information of a display image.

6.  (Currently Amended)  The information processing device according to claim 1, further comprising:
[[a]] the plurality of vibrating devices in different positions.

7.  (Currently Amended)  An information processing method comprising:
storing a detected wearing position of [[a]] each vibrating device of a plurality of vibrating devices including a vibrator;
generating corrected vibration data obtained by correcting a strength of vibration data for each vibrating device based on detected wearing position of the vibrating device; and
generating a vibration signal from the corrected vibration data.

8.  (Currently Amended)  A non-transitory computer-readable medium having embodied thereon a program, which when executed by an information processing device of a computer, causes the computer to execute a method, the method comprising:
storing a detected wearing position of [[a]] each vibrating device of a plurality of vibrating devices including a vibrator;
generating corrected vibration data obtained by correcting a strength of vibration data for each vibrating device based on detected wearing position of the vibrating device; and
generating a vibration signal from the corrected vibration data.


Allowable Subject Matter
	Claims 1-8 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Sessions (US Pub No. 20120190460) directed to a vest with sensory feedback rumblers at various positions on a vest. The game console provide sensory feedback to the game player by coordinating what occurs visually in the game with a physical sensation experienced by the game player. The rumblers are positioned against the gamer's torso to provide dynamic sensations to increase realism experienced during game play. Each rumbler is independently controlled. 
The prior art of record is different than the claimed invention because in the claimed invention generating corrected vibration data obtained by correcting a strength of vibration data for each vibrating device based on the stored detected wearing position of the vibrating device . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 7-8.  Accordingly claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687